Exhibit 10.1
$50,000,000
PENSON WORLDWIDE, INC.
8.0% Convertible Senior Notes due 2014
Purchase Agreement
May 28, 2009
J.P. Morgan Securities Inc.
Morgan Keegan & Company, Inc.
As Initial Purchasers
c/o J.P. Morgan Securities Inc.
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
     Penson Worldwide, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to J.P. Morgan Securities Inc. and Morgan Keegan & Company, Inc.
(the “Initial Purchasers”), as listed in Schedule 1 hereto, $50,000,000
principal amount of its 8.0% Convertible Senior Notes due 2014 (the “Firm
Securities”). The Firm Securities will be issued pursuant to an Indenture to be
dated as of June 3, 2009 (the “Indenture”) among the Company and U.S. Bank
National Association, as trustee (the “Trustee”). The Company also proposes to
issue and sell to the Initial Purchasers not more than an additional $10,000,000
principal amount of its 8.0% Convertible Senior Notes due 2014 (the “Additional
Securities”) if and to the extent that the Initial Purchaser shall have
determined to exercise the right to purchase such Additional Securities granted
to the Initial Purchasers in Section 1 hereof. The Firm Securities and the
Additional Securities are hereinafter collectively referred to as the
“Securities.” The Securities will be convertible into shares (the “Underlying
Securities”) of common stock of the Company, par value $0.01 per share (the
“Common Stock”).
     The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated May 27, 2009 (the “Preliminary Offering Memorandum”)
and will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the

 



--------------------------------------------------------------------------------



 



Initial Purchasers in the manner contemplated by this Agreement. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Offering Memorandum. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein.
     At or prior to the time when sales of the Securities were first made (the
“Time of Sale”), the following information shall have been prepared: the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto (collectively, the “Time of Sale
Information”).
     The offering and sale of the Securities being issued hereby and the payment
of transaction costs are referred to herein collectively, as the “Transactions.”
     The Company hereby confirms its agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:
     1. Purchase and Resale of the Securities.
     (a) The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Firm Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 95.25% of the principal amount thereof (the “Purchase Price”) plus
accrued interest, if any, from June 3, 2009 to the Closing Date.
     On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Company agrees to sell
to the Initial Purchasers the Additional Securities, and the Initial Purchasers
shall have the right to purchase, in the same proportion as the Securities are
purchased as set forth in Schedule 1, in whole, or from time to time in part, up
to $10,000,000 principal amount of Additional Securities, solely to cover
over-allotments, at the Purchase Price plus accrued interest, if any, from the
Closing Date (as defined below) to the date of payment and delivery.
     If J.P. Morgan Securities Inc., on behalf of the Initial Purchasers,
exercises such option, J.P. Morgan Securities Inc. shall so notify the Company
in writing, which notice shall specify the principal amount of Additional
Securities to be purchased by the Initial Purchasers and the date on which such
Additional Securities are to be purchased. Such date on which Additional
Securities are to be purchased must be within a 12-day period from, and
including, the Closing Date.
     The Company will not be obligated to deliver any of the Securities except
upon payment for all the Securities to be purchased as provided herein.
     (b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

-2-



--------------------------------------------------------------------------------



 



     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;
     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except within the United States to persons whom it reasonably believes
to be QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A.
     (c) Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Sections 6(f) and 6(g), Morgan & Lewis Bockius LLP and Cahill Gordon &
Reindel LLP, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above, and each Initial
Purchaser hereby consents to such reliance.
     (d) The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser so long as (i) such offers and sales are
consistent with Section 1(b) and (ii) the Initial Purchaser remain liable for
the actions or omissions of any such authorized affiliate to the same extent as
if such actions or omissions were performed by the Initial Purchaser.
     (e) The Company acknowledges and agrees that the Initial Purchasers are
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or agents of, the Company or any other
person. Additionally, no Initial Purchaser is advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial
Purchasers shall not, either jointly or severally, have any responsibility or
liability to the Company with respect thereto. Any review by any Initial
Purchaser of the Company and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of such Initial Purchaser, and shall not be on behalf of the Company or any
other person.

-3-



--------------------------------------------------------------------------------



 



     2. Payment and Delivery.
     (a) Payment for and delivery of the Firm Securities will be made at the
offices of Cahill Gordon & Reindel llp, 80 Pine Street, New York, New York 10005
at 10:00 A.M., New York City time, on June 3, 2009, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Initial Purchasers and the Company may agree upon in writing.
The time and date of such payment and delivery is referred to herein as the
“Closing Date”.
     Payment for and delivery of the Additional Securities will be made at the
offices of Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on the
date specified in the notice described in Section 1 or at such other time or
place on the same or such other date, not later than June 15, 2009, as the
Initial Purchasers and the Company may agree upon in writing. The time and date
of such payment and delivery is referred to herein as the “Optional Closing
Date.”
     (b) Payment for the Firm Securities and Additional Securities shall be made
by wire transfer in immediately available funds to the account(s) specified by
the Company to the Initial Purchasers against delivery to the nominee of The
Depository Trust Company (“DTC”), for the account of the Initial Purchasers, of
one or more global notes representing the Firm Securities and Additional
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Initial Purchasers not later
than 1:00 P.M., New York City time, on the business day prior to the Closing
Date or the Optional Closing Date, as the case may be.
     3. Representations and Warranties of the Company. The Company represents
and warrants to each Initial Purchaser that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser expressly for use in the Preliminary Offering Memorandum, the Time of
Sale Information or the Offering Memorandum.
     (b) Additional Written Communications. The Company (including its agents
and representatives, other than the Initial Purchasers in their capacity as
such) has not prepared, made, used, authorized, approved or referred to and will
not prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the

-4-



--------------------------------------------------------------------------------



 



Company or its agents and representatives (other than a communication referred
to in clauses (i), (ii) and (iii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information, did not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser expressly for use in any Issuer Written
Communication.
     (c) Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder.
     (d) Financial Statements. The financial statements, including the related
notes thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum, present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the consolidated results of their operations and the
changes in their consolidated cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby; and the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been fairly and accurately presented in all material respects and prepared
on a basis consistent with such financial statements and the books and records
of the Company.
     (e) No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any material change in the capital stock, increase in long-term debt or
any decreases in consolidated net current assets or stockholders’ equity of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change, or any development involving an
anticipated prospective material adverse change, in or affecting the business,
properties, management, financial position, results of operations of the Company
and its subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the

-5-



--------------------------------------------------------------------------------



 



Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed, or incorporated by reference, in the
Time of Sale Information and the Offering Memorandum.
     (f) Organization and Good Standing. The Company and each of its Significant
Subsidiaries (as defined below) have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position or results of operations of
the Company and its subsidiaries taken as a whole or on the performance by the
Company of its obligations under the Securities (a “Material Adverse Effect”).
The Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed on Schedule 2 to
this Agreement. The subsidiaries designated as “significant” in Schedule 2 to
this Agreement include any subsidiary that, on a consolidated basis with its
subsidiaries, accounted for more than (x) 10% of the Company’s consolidated
revenues for the twelve months ended March 31, 2009 or (y) 10% of the Company’s
consolidated total assets as of March 31, 2009 (the “Significant Subsidiaries”).
     (g) Capitalization. The Company has an authorized capitalization as set
forth in each of the Time of Sale Information and the Offering Memorandum under
the heading “Capitalization”; such authorized capital stock of the Company
conforms as to legal matters in all material respects to the description thereof
set forth in the Time of Sale Information and the Offering Memorandum; there are
no outstanding options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or any contracts or
commitments to issue or sell, any shares of Common Stock, any shares of capital
stock of any subsidiary, or any such warrants, convertible securities or
obligations, except as set forth in the Time of Sale Information and the
Offering Memorandum and except for options granted under, or contracts or
commitments pursuant to, the Company’s previous or currently existing stock
option and other similar officer, director or employee benefit plans described
in the Time of Sale Information and the Offering Memorandum; except for this
Agreement, or stock purchase plans, there are no contracts, commitments,
agreements, arrangements, understandings or undertakings of any kind to which
the Company is a party, or by which it is bound, granting to any person the
right to require either the Company to file a registration statement under the
Securities Act with respect to any securities of the Company or requiring the
Company to include such securities with the Securities registered pursuant

-6-



--------------------------------------------------------------------------------



 



to any registration statement; the shares of Common Stock outstanding on the
date hereof have been duly authorized and are validly issued, fully paid and
non-assessable; and all the outstanding shares of capital stock or other equity
interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and, except for shares
of “joint back office” preferred stock issued in the ordinary course of business
and except as set forth in the Time of Sale Information and the Offering
Memorandum, are owned directly or indirectly by the Company free and clear of
any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party.
     (h) Due Authorization. The Company has the corporate right, power and
authority to execute and deliver this Agreement, the Securities and the
Indenture (collectively, the “Transaction Documents”) and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.
     (i) The Indenture. The Indenture has been duly authorized by the Company
and, when duly executed and delivered in accordance with its terms, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.
     (j) The Securities. On the Closing Date, the Securities will have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.
     (k) Underlying Securities. Upon issuance and delivery of the Securities in
accordance with the Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into of the Underlying
Securities, to the extent set forth in the terms of the Securities; the
Underlying Securities reserved for issuance upon conversion of the Securities
have been duly authorized and reserved and, when and if issued upon conversion
of the Securities in accordance with the terms of the Securities, will be
validly issued, fully paid and non-assessable, and the issuance of any
Underlying Securities will not be subject to any preemptive or similar rights.
     (l) Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company; and, when duly executed and delivered in
accordance with its terms by each of the other parties thereto, will constitute
a valid and legally

-7-



--------------------------------------------------------------------------------



 



binding agreement of the Company enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions, and except that rights
to indemnity and contribution thereunder may be limited by applicable law and
public policy.
     (m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.
     (n) No Violation or Default. Neither the Company nor any of its Significant
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default by the Company
or any of its Significant Subsidiaries, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Significant Subsidiaries is a party or by which the Company or any of
its Significant Subsidiaries is bound or to which any of the property or assets
of the Company or any of its Significant Subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.
     (o) No Conflicts. The execution, delivery and performance by the Company of
each of the Transaction Documents to which it is a party, the issuance and sale
of the Securities (including the issuance of any Underlying Securities upon
conversion thereof) and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Significant Subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Significant Subsidiaries is a party or by which
the Company or any of its Significant Subsidiaries is bound or to which any of
the property or assets of the Company or any of its Significant Subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
Significant Subsidiaries or (iii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.
     (p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities (including the issuance of any Underlying Securities upon
conversion thereof ) and compliance by the Company with the terms thereof and
the consummation of the

-8-



--------------------------------------------------------------------------------



 



transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers and
(ii) where the failure to obtain any such consent, approval, authorization,
order, registration or qualification would not reasonably be expected to have a
Material Adverse Effect or impair the issuance and sale of the Securities as
contemplated by the Time of Sale Information and the Offering Memorandum.
     (q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of it subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, would reasonably be expected to have a Material Adverse
Effect; and, to the knowledge of the Company, no such investigations, actions,
suits or proceedings are threatened or, contemplated by any governmental or
regulatory authority or by others.
     (r) Independent Accountants. BDO Seidman, LLP, who has certified certain
financial statements of the Company and its subsidiaries, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.
     (s) Title to Real and Personal Property. The Company and its Significant
Subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the business of the Company and its Significant Subsidiaries,
taken together, in each case free and clear of all liens, encumbrances, claims
and defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Significant Subsidiaries or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
     (t) Title to Intellectual Property. The Company and its Significant
Subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) that are material to the conduct of the
business of the Company and its Significant Subsidiaries, taken together; and
the conduct of their respective businesses will not conflict in any material
respect with any such rights of others, and the Company and its Significant
Subsidiaries have not received any notice of any claim of infringement of or
conflict with any such rights of others, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

-9-



--------------------------------------------------------------------------------



 



     (u) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders or other affiliates of the Company or
any of its subsidiaries, on the other, that would be required by the Securities
Act to be described in a registration statement to be filed with the Commission
and that is not so described, or incorporated by reference, in each of the Time
of Sale Information and the Offering Memorandum.
     (v) Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).
     (w) Taxes. Except as otherwise disclosed in the Time of Sale Information
and the Offering Memorandum or except as would not have a Material Adverse
Effect (i) the Company and its subsidiaries have filed all returns with respect
to federal, state, local and foreign taxes required to be filed through the date
hereof, (ii) paid all taxes shown by such returns to be required to be paid
through the date hereof, to the extent such taxes have become due and are not
being contested in good faith and for which the Company has taken appropriate
reserves as required by generally accepted accounting principles in the United
States, and (iii) there is no tax deficiency that has been, or would reasonably
be expected to be, asserted against the Company or any of its subsidiaries or
any of their respective properties or assets.
     (x) Licenses and Permits. The Company and its Significant Subsidiaries
possess all licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities that are necessary for
the ownership or lease of their respective properties or the conduct of the
business of the Company and its Significant Subsidiaries as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and except
as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its Significant Subsidiaries has
received notice of any revocation or adverse modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except as would not be reasonably expected to have a Material
Adverse Effect.
     (y) No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its Significant Subsidiaries exists or, to the knowledge
of the Company, is contemplated or threatened, except as would not be reasonably
expected to have a Material Adverse Effect.

-10-



--------------------------------------------------------------------------------



 



     (z) Compliance with Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health or safety, the environment, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (ii) have received and are in compliance with all permits, licenses, or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) have not
received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, except in any such case,
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or liability as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect and (iv) except as
described in each of the Time of Sale Information and the Offering Memorandum,
none of the Company and its subsidiaries anticipates material capital
expenditures relating to any Environmental Laws.
     (aa) Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; (iv) the fair market
value of the assets of each Plan exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan); (v) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur; and (vi) neither the
Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA), except in the case of each of
(i) through (vi) which would not reasonably be expected to have a Material
Adverse Effect).
     (bb) Disclosure Controls. The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and

-11-



--------------------------------------------------------------------------------



 



forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
reasonably appropriate to allow timely decisions regarding required disclosure.
The Company has carried out evaluations of the effectiveness of its disclosure
controls and procedures as required by Rule 13a-15 of the Exchange Act.
     (cc) Accounting Controls. The Company maintains a systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by, or under the supervision of, the principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company and its subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed, or incorporated by reference,
in each of the Time of Sale Information and the Offering Memorandum, there are
no material weaknesses or significant deficiencies in the Company’s internal
control over financial reporting.
     (dd) Insurance. The Company and its Significant Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Company has determined are adequate
in all material respects to protect the Company and its subsidiaries and their
businesses, taken as a whole; and neither the Company nor any of its Significant
Subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance or (ii) any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business, except as would not
reasonably be expected to result in a Material Adverse Effect.
     (ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other person acting on behalf of the Company or any of its subsidiaries has
during the last five years (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any bribe, rebate, payoff,
influence

-12-



--------------------------------------------------------------------------------



 



payment, kickback or other unlawful payment except as would not reasonably be
expected to have a Material Adverse Effect.
     (ff) Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the anti-money laundering statutes of all jurisdictions to
which the Company and its subsidiaries are subject, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency having authority over the
Company and its subsidiaries (collectively, the “Anti-Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened except as would not reasonably be
expected to have a Material Adverse Effect.
     (gg) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC except as would not reasonably be expected to have a
Material Adverse Effect.
     (hh) Solvency. On and immediately after the Closing Date, the Company
(after giving effect to the issuance of the Securities and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company is not less than the total amount required to pay the
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature;
(iv) the Company is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged; and (v) the
Company is not a defendant in any civil action that is reasonably likely to
result in a judgment that the Company is or would become unable to satisfy.

-13-



--------------------------------------------------------------------------------



 



     (ii) No Restrictions on Subsidiaries. Except for restrictions imposed by
the applicable regulatory authorities and applicable law (including restrictions
required to be included in the constituent documents of Penson Financial
Services, Inc. by applicable regulatory authorities) and described in the Time
of Sale Information and the Offering Memorandum, no Significant Subsidiary of
the Company is currently prohibited, directly or indirectly, under any agreement
or other instrument to which it is a party or is subject, from paying any
dividends to the Company, from making any other distribution on such Significant
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Significant Subsidiary from the Company or from transferring any of such
Significant Subsidiary’s properties or assets to the Company or any other
subsidiary of the Company.
     (jj) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities (other than as provided
in this Agreement).
     (kk) Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
     (ll) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (mm) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has solicited offers for, or offered or sold, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.
     (nn) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) and their compliance with their agreements set forth therein, it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

-14-



--------------------------------------------------------------------------------



 



     (oo) No Stabilization. The Company has not taken, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Securities.
     (pp) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.
     (qq) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.
     (rr) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.
     (ss) Sarbanes-Oxley Act. There is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), except for such noncompliance with the Sarbanes-Oxley Act which would not
reasonably be expected to result in a Material Adverse Effect.
     4. Further Agreements of the Company. The Company covenants and agrees with
each Initial Purchaser that:
     (a) Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Initial Purchasers may reasonably request.
     (b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Initial Purchasers and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and,
unless advised by counsel that such distribution or filing with the Commission
is required by law, will not distribute any such

-15-



--------------------------------------------------------------------------------



 



proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which J.P. Morgan Securities Inc. reasonably objects.
     (c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Initial Purchasers and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which J.P. Morgan Securities Inc. reasonably objects.
     (d) Notice to the Initial Purchasers. The Company will advise the Initial
Purchasers promptly after it becomes aware, and confirm such advice in writing
(including, without limitation, via email or similar means of electronic
communication), (i) of the issuance by any governmental or regulatory authority
of any order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Company will use its reasonable efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will use its reasonable efforts to obtain as soon as possible the
withdrawal thereof.
     (e) Time of Sale Information. If at any time prior to the Closing Date the
Company becomes aware that (i) any event has occurred or condition exists as a
result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will promptly notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

-16-



--------------------------------------------------------------------------------



 



     (f) Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities the Company becomes
aware that (i) any event has occurred or condition exists as a result of which
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
when the Offering Memorandum is delivered to a purchaser, not misleading or
(ii) it is necessary to amend or supplement the Offering Memorandum to comply
with law, the Company will promptly notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements to the Offering Memorandum (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in the Offering Memorandum as so
amended or supplemented (including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.
     (g) Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Initial Purchasers shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that the Company shall not be required to (i) qualify as a
foreign corporation or as a dealer in securities in any such jurisdiction where
it would not otherwise be required to so qualify, (ii) file any general consent
to service of process in any such jurisdiction or (iii) subject itself to
taxation in any such jurisdiction if it is not otherwise so subject.
     (h) Clear Market. Without the prior written consent of J.P. Morgan
Securities Inc., the Company will not, during the period ending 90 days after
the date of the Offering Memorandum, (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, or (iii) file with the Commission a registration statement under the
Securities Act relating to any additional shares of its Common Stock or
securities convertible into, or exchangeable for, any shares of its Common Stock
(other than a registration statement on Form S-8, with respect to any of the
foregoing) or publicly disclose the intention to effect any transaction
described in clause (i), (ii) or (iii), whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise; provided that the foregoing shall not
apply to (A) the sale of the Securities under this Agreement or the issuance of
any Underlying Securities, (B) the issuance of shares of Common Stock pursuant
to existing employee benefit plans of the Company, the grant by the Company of
employee or director stock options in the ordinary course of business, the
issuance by the Company of any shares of Common Stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date
hereof, (C) agreements to issue shares of Common Stock (but not the issuance of
such shares) with respect to any business combination or other acquisition

-17-



--------------------------------------------------------------------------------



 



of another business and (D) the potential issuance of up to 2,500,000 shares of
Common Stock more than 30 days following the issuance of the Securities for a
scheduled payment of a contingent obligation with respect to a prior
acquisition. Notwithstanding the foregoing, if (1) during the last 17 days of
the 90-day restricted period, the Company issues an earnings release or material
news or a material event relating to the Company occurs; or (2) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 16-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
     (i) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”
     (j) Underlying Securities. The Company will reserve and keep available at
all times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue any Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Underlying Securities to be listed on NASDAQ.
     (k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
     (l) DTC. The Company will assist the Initial Purchasers in arranging for
the Securities to be eligible for clearance and settlement through DTC.
     (m) No Resales by the Company. During the period from the Closing Date
until one year after the Closing Date, or the Optional Closing Date, if
applicable, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act.
     (n) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (o) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other

-18-



--------------------------------------------------------------------------------



 



than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
     (p) No Stabilization. The Company will not take, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.
     For the purpose of Section 4(d)(ii) and 4(f), the Initial Purchasers will,
upon request by the Company, advise the Company of the completion of the initial
offering of the Securities.
     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:
     (a) Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct on the date hereof and on
and as of the Closing Date; and the statements of the Company and its officers
made in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.
     (b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
by any “nationally recognized statistical rating organization,” as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act; and (ii) no such organization shall have

-19-



--------------------------------------------------------------------------------



 



publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).
     (c) No Material Adverse Change. No event or condition of a type described
in Section 3(e) hereof shall have occurred or shall exist, which event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of J.P.
Morgan Securities Inc. makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
     (d) Officer’s Certificate. The Initial Purchasers shall have received on
and as of the Closing Date a certificate of an executive officer of the Company
who has specific knowledge of the Company’s financial matters and is
satisfactory to the Initial Purchasers (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officer, the representations set forth in Sections 3(a)
and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company in this Agreement are true and
correct and that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date and (iii) to the effect set forth in paragraphs (b) and (c) above.
     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
BDO Seidman, LLP shall have furnished to the Initial Purchasers, at the request
of the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.
     (f) Opinion and 10b-5 Statement of Counsel for the Company. Morgan, Lewis &
Bockius LLP, counsel for the Company, shall have furnished to the Initial
Purchasers, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Initial Purchasers, to the
effect set forth in Annex C-1 hereto and the Company’s in-house counsel shall
have furnished to the Initial Purchasers, a written opinion, dated the Closing
Date and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, to the effect set forth in Annex C-2
hereto.

-20-



--------------------------------------------------------------------------------



 



     (g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Initial Purchasers shall have received on and as of the Closing Date an opinion
and 10b-5 statement of Cahill Gordon & Reindel llp, counsel for the Initial
Purchasers, with respect to such matters as the Initial Purchasers may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.
     (h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.
     (i) Good Standing. The Initial Purchasers shall have received on and as of
the Closing Date satisfactory evidence of the good standing of the Company in
its jurisdiction of organization and its good standing in such other
jurisdictions as the Initial Purchasers may reasonably request, in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.
     (j) Indenture. The Initial Purchasers shall have received a counterpart of
the Indenture that shall have been executed and delivered by a duly authorized
officer of the Company and the Trustee.
     (k) DTC. The Securities shall be eligible for clearance and settlement
through DTC.
     (l) Lock-up Agreements. The “lock-up” agreements, each substantially in the
form of Exhibit A hereto, of the officers and directors of the Company
identified on Exhibit A relating to sales and certain other dispositions of
shares of Common Stock or certain other securities, shall have been delivered to
the Initial Purchasers on or before the date hereof and shall be in full force
and effect on the Closing Date.
     (m) Listing. An application for the listing of the Underlying Securities
shall have been submitted to the NASDAQ.
     (n) Additional Documents. On or prior to the Closing Date, the Company
shall have furnished to the Initial Purchasers such further certificates and
documents as the Initial Purchasers may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any,

-21-



--------------------------------------------------------------------------------



 



who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser expressly for use therein, it being understood and agreed that the
only such information consists of the following: the information in the first
sentence of the seventh paragraph under the heading “Plan of Distribution” in
the Preliminary Offering Memorandum and the Offering Memorandum.
     (b) Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company its
directors and officers and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the information in the first sentence of the penultimate
paragraph under the heading “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum.
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may

-22-



--------------------------------------------------------------------------------



 



designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities Inc. and any such separate firm for the Company its
directors and officers and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability or claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other from the offering of the Securities or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative

-23-



--------------------------------------------------------------------------------



 



fault of the Company on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Securities and the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     (e) Limitation on Liability. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other reasonable expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the J.P. Morgan Securities Inc., by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on the New
York Stock Exchange (the “NYSE”) or NASDAQ; (ii) trading of the Common Stock or
any other securities issued or guaranteed by the Company shall have been
suspended on the NYSE or NASDAQ; (iii) a general moratorium on commercial
banking activities shall have been declared by federal or New York State
authorities; or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of J.P. Morgan
Securities Inc., is material and adverse and makes it impracticable or
inadvisable to proceed with

-24-



--------------------------------------------------------------------------------



 



the offering, sale or delivery, of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
     9. Payment of Expenses.
     (a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Initial Purchasers
may designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) any fees or costs incident to listing the
Underlying Securities on the NASDAQ; (x) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors and (xi) up
to $150,000 for fees and expenses of counsel to the Initial Purchasers in
connection with the offering of the Securities.
     (b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company agrees to
reimburse the Initial Purchasers for all out-of-pocket costs and expenses
(including the reasonable fees and expenses of their counsel) reasonably
incurred by the Initial Purchasers in connection with this Agreement and the
offering contemplated hereby.
     10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser and the Company referred to in
Section 7 hereof. Nothing in this Agreement is intended or shall be construed to
give any other person any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein. No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor by
reason of such purchase.
     11. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment

-25-



--------------------------------------------------------------------------------



 



for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company or the Initial Purchasers.
     12. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (e) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.
     13.  Xtract Research LLC. The Company hereby agrees that the Initial
Purchasers may provide copies of the Preliminary Offering Memorandum and the
Final Offering Memorandum relating to the offering of the Securities and any
other agreements or documents relating thereto, including, without limitation,
any trust indentures, to Xtract Research LLC (“Xtract”) following the completion
of the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the Securities Act.
     14. Miscellaneous.
     (a) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Initial Purchasers c/o J.P. Morgan Securities
Inc., 383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358);
Attention: Equity Syndicate Desk. Notices to the Company shall be given to 1700
Pacific Avenue, Suite 1400, Dallas, Texas 75201; Attention: Andrew B. Koslow and
Kevin McAleer.
     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (c) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (d) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (e) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

-26-



--------------------------------------------------------------------------------



 



            Very truly yours,

PENSON WORLDWIDE, INC.
      By:   /s/ Philip A. Pendergraft         Name:   Philip A. Pendergraft     
  Title:   Chief Executive Officer   

-27-



--------------------------------------------------------------------------------



 



          Accepted: May 28, 2009

J.P. MORGAN SECURITIES INC.
      By:   /s/ Santosh Sreenivasan         Authorized Signatory               
MORGAN KEEGAN & COMPANY, INC.
      By:   /s/ Neal Smith         Authorized Signatory               

-28-



--------------------------------------------------------------------------------



 



Schedule 1

          Initial Purchaser   Principal Amount  
J.P. Morgan Securities Inc.
  $ 47,370,000  
Morgan Keegan & Company, Inc.
  $ 2,630,000  
 
     
Total
  $ 50,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 2
Subsidiaries and Significant Subsidiaries
Penson Financial Services Inc., a North Carolina corporation
Penson GHCO, an Illinois general partnership
Penson Financial Services Canada Inc., a Canadian corporation
Penson Holdings, Inc. a Delaware corporation
SAI Holdings, Inc. a Texas corporation.

 



--------------------------------------------------------------------------------



 



ANNEX A
a. Additional Time of Sale Information
     1. Term sheet, dated May 28, 2009 containing the terms of the securities,
substantially in the form of Annex B.

-2-



--------------------------------------------------------------------------------



 



ANNEX B
Penson Worldwide, Inc.
Pricing Term Sheet
J.P. Morgan
Pricing Term Sheet for 8.00% Convertible Senior Notes due 2014
Issued By Penson Worldwide, Inc.
This pricing term sheet relates to the notes (as such term is defined below) and
should be read together with the preliminary offering memorandum for the notes
dated May 27, 2009. This pricing term sheet supplements, and to the extent
inconsistent supersedes, such preliminary offering memorandum.

     
Issuer:
  Penson Worldwide, Inc. (the “Company”)
 
   
Ticker:
  PNSN
 
   
Exchange:
  NASDAQ Global Select Market
 
   
Title of securities:
  8.00% Convertible Senior Notes due 2014 (the “notes”).
 
   
Aggregate principal
amount offered:
  $50,000,000 of notes (excluding the initial purchasers’ option to purchase up
to $10,000,000 of additional notes).
 
   
Maturity:
  The notes will mature on June 1, 2014, subject to earlier repurchase or
conversion.
 
   
Annual interest
rate:
  8.00% per annum.
 
   
Interest payment
dates:
  Interest will accrue from June 3, 2009, and will be payable semi-annually in
arrears on June 1 and December 1 of each year, beginning on December 1, 2009.
 
   
Initial conversion
price:
  Approximately $9.81 per share of common stock.
 
   
Initial conversion
rate:
  101.9420 shares of common stock per $1,000 aggregate principal amount of
notes.
 
   
Conversion trigger
price:
  Approximately $11.77 per share of common stock.
 
   
Conversion Rate Cap:
  Certain listing standards of The NASDAQ Global Select Market limit the amount
of shares of common stock we may issue upon conversion of the notes. These
standards generally require us to obtain the approval of our stockholders before
entering into certain transactions that potentially result in the issuance of
20% or more of our common stock outstanding at the time the notes are issued
unless we obtain stockholder approval of issuances in excess of such
limitations. In accordance with these listing standards, these restrictions will
apply at any time when the notes are outstanding, regardless of whether we then
have a class of securities listed on The NASDAQ Global Select Market. The
initial number of shares of common stock that would be

 



--------------------------------------------------------------------------------



 



     
 
  required to be issued if all notes were converted and settled by delivering
shares of common stock exceeds 19.99% of our common stock outstanding
immediately before the issuance of the notes. However, in no event will the
shares issuable upon conversion of the notes exceed 19.99% of our common stock
outstanding immediately before the issuance of the notes (which is equivalent to
issuing upon conversion approximately 101.3991 shares per $1,000 principal
amount of notes (assuming no exercise by the initial purchasers of their
over-allotment option) or approximately 84.4992 shares per $1,000 principal
amount of notes (assuming exercise in full by the initial purchasers of their
over-allotment option) (as applicable, the “conversion rate cap”)) and upon any
conversion of the notes we will deliver cash or cash and shares of our common
stock, as the case may be, in respect of our conversion obligation, based on a
specified dollar amount (as defined in the preliminary offering memorandum)
equal to $1,000 (but with the maximum number of shares required to be issued in
connection with such conversion being subject to the conversion rate cap),
unless at the time of such conversion we have received stockholder approval to
issue a number of additional shares equal to at least the maximum conversion
rate (as defined below) in effect at the time of any such conversion with
respect to each outstanding note (in which case, the “conversion rate cap” shall
be increased to such maximum conversion rate).
 
   
Use of proceeds:
  The net proceeds of the offering, after deducting the initial purchasers’
discount and estimated fees and expenses payable by us, will be used to for
general corporate purposes, including investment in subsidiaries and
acquisitions. We additionally intend to use a portion of the proceeds from the
offering to pay down approximately $10.0 million in principal amount of the
revolving credit indebtedness outstanding under our senior secured revolving
credit facility.
 
   
Trade Date:
  May 29, 2009
 
   
Settlement:
  June 3, 2009
 
   
Sole Book running
manager:
  J.P. Morgan
 
   
Co-manager:
  Morgan Keegan
 
   
Issue price:
  100% plus accrued interest from June 3, 2009.
 
   
CUSIP Number:
  709600 AA8
 
   
ISIN:
  US709600AA81
 
   
Adjustment to conversion rate upon a make-whole fundamental change:
  The following table sets forth the hypothetical stock price and the number of
additional shares to be received per $1,000 principal amount of notes:

-2-



--------------------------------------------------------------------------------



 



                                                                               
                      Stock price Effective date   $8.53   $9.50   $10.00  
$11.00   $12.00   $13.00   $14.00   $15.00   $17.50   $20.00   $25.00   $30.00
June 3, 2009
    15.2913       14.1618       12.9625       10.9026       9.2520       7.9045
      6.7876       5.8500       4.0722       2.8413       1.3276       0.5179  
June 1, 2010
    15.2913       13.5800       12.3560       10.3364       8.7420       7.4551
      6.3971       5.5141       3.8481       2.6970       1.2752       0.5096  
June 1, 2011
    15.2913       12.6474       11.3865       9.3662       7.8279       6.6222  
    5.6534       4.8587       3.3853       2.3782       1.1305       0.4498  
June 1, 2012
    15.2913       11.0908       9.7237       7.6507       6.1848       5.1111  
    4.2970       3.6597       2.5369       1.7948       0.8687       0.3434  
June 1, 2013
    15.2913       8.5050       6.8242       4.5324       3.1701       2.3478    
  1.8349       1.4985       1.0151       0.7341       0.3722       0.1344  
June 1, 2014
    15.2913       3.0570       0.0000       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000  

     The exact stock prices and effective dates may not be set forth in the
table above, in which case:

  •   if the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and later effective dates, based on a 365-day year, as
applicable;     •   if the stock price is greater than $30.00 per share (subject
to adjustment), no additional shares will be issued upon conversion; and     •  
if the stock price is less than $8.53 per share (subject to adjustment), no
additional shares will be issued upon conversion.

     In no event will the total number of shares of common stock issuable upon
conversion of the notes exceed 117.2333 per $1,000 principal amount of notes,
subject to adjustments in the same manner as the applicable conversion rate (the
“maximum conversion ratio”).
Other Amendments:
     The Capitalization section in the preliminary offering memorandum for the
notes dated May 27, 2009 is hereby amended by replacing it in its entirety with
the following:

-3-



--------------------------------------------------------------------------------



 



Capitalization
The following table sets forth our cash and cash equivalents and capitalization
as of March 31, 2009 on an actual basis and on an as adjusted basis to give
effect to the offering, the use of proceeds and the replacement in May, 2009 of
our $75.0 million revolving credit facility with our $70.0 million senior
secured revolving credit facility. The information in this table should be read
in conjunction with our consolidated financial statements and related notes
incorporated by reference herein, “Use of proceeds,” and other financial
information, in each case, included elsewhere herein. The table excludes
$8.5 million of capitalized leases and our subsidiaries’ approximately
$141.5 million of outstanding debt.

                      As of March 31, 2009   (in millions)   Actual     As
Adjusted(2)    
 
               
Revolving credit facility(1)
  $ 75.0     $ 60.0  
New indebtedness:
               
8.00% Senior Convertible Notes due 2014 offered hereby
    —       35.6  
 
           
Total long-term debt
    75.0       95.6  
 
               
Stockholders’ equity
    266.6       274.0  
 
           
Total capitalization
  $ 341.6     $ 369.6  
 
           

 

(1)   Reflects $75.0 million outstanding as of March 31, 2009 under our previous
line of credit. In May, 2009, we replaced the previous $75.0 million revolving
credit facility with a new $70.0 million senior secured revolving credit
facility, all of which is currently outstanding. Our $70.0 million senior
secured revolving credit facility includes a sublimit of $10.0 million for the
issuance of standby and commercial letters of credit. The total commitments
under our $70.0 million revolving credit facility can be increased by
$30.0 million to $100.0 million, with the approval of the participating lenders.
See “Description of senior secured revolving credit facility.” The credit
agreement will be amended concurrently with the closing of the offering to among
other things, permit the issuance and conversion of the notes. Concurrently,
with the closing of the offering, a portion of the proceeds from the offering
will be used to pay down approximately $10.0 million in principal amount of the
revolving credit indebtedness outstanding under our senior secured revolving
credit facility.   (2)   We adopted FSP APB 14-1, “ Accounting for Convertible
Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial
Cash Settlements)” (“FSP APB 14-1”). Proceeds from this offering will be
allocated between debt and equity based on FSP APB 14-1. The debt component will
have a discount of $12.0 million, reducing the outstanding debt balance and
increasing “Additional paid-in capital” by $7.4 million, net of tax. The amount
of the notes reflected in the “as adjusted” column is further reduced by the
initial purchasers’ discount of $2.4 million.

     This communication is intended for the sole use of the person to whom it is
provided by the sender.
     These notes have not been registered under the Securities Act of 1933, as
amended, and may only be sold to qualified institutional buyers pursuant to
Rule 144A or pursuant to another applicable exemption.
     ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

-4-



--------------------------------------------------------------------------------



 



Exhibit A
[FORM OF LOCK-UP LETTER FOR
ROGER J. ENGEMOEN, JR.
PHILIP A. PENDERGRAF
DANIEL P. SON]
May 28, 2009
J.P. Morgan Securities Inc.
Morgan Keegan & Company, Inc.
As Initial Purchasers
383 Madison Avenue
New York, New York 10179
Dear Ladies and Gentlemen:
     The undersigned understands that J.P. Morgan Securities Inc. (“J.P.
Morgan”) and Morgan Keegan & Company, Inc. (with J.P. Morgan, the “Initial
Purchasers”) propose to enter into a Purchase Agreement (“Purchase Agreement”)
with Penson Worldwide, Inc., a Delaware corporation (the “Company”), providing
for the offering (the “Offering”) by the Initial Purchasers of 8.0% Convertible
Senior Notes due 2014 (the “Securities”). The Securities will be convertible
into cash, shares of common stock of the company, par value $0.01 per share (the
“Common Stock”), or a combination thereof.
     To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of JP Morgan, it will not, during
the period commencing on the date hereof and ending 90 days after the date of
the final offering memorandum relating to the Offering (the “Offering
Memorandum”), (1) offer, pledge, sell contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or (2) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to transfers of Common Stock or securities convertible
into or exercisable or exchangeable for Common Stock (a) by gift, will or
intestacy, including without limitation transfers by gift, will or intestacy to
family members of the undersigned or to a settlement or trust established under
the laws of any country;(b) to any corporation, trust, partnership or other
entity for the direct or indirect benefit of the undersigned or one or more
members of the immediate family of the undersigned; (c) to an immediate family
member of the undersigned; (d) to an entity controlled by, or under common
investment with, the undersigned or an immediate family member or a partner,
member, stockholder or affiliate of the undersigned; or (e) pursuant to plans in
effect as of the date hereof complying with Rule 10b5-1 of the Securities
Exchange Act of 1934; provided that any such

 



--------------------------------------------------------------------------------



 



transfer pursuant to clauses (a) through (d) shall not involve a disposition for
value and transferee must agree to be subject; provided that in the event of any
transfer pursuant to clauses (a), and (b), the transferee shall enter into a
lock-up agreement substantially in the form of this Letter Agreement covering
the remainder of the 90-day period referred to herein. In addition, the
undersigned agrees that, without the prior consent of J.P. Morgan, it will not,
during the period commencing on the date hereof and ending 90 days after the
date of the Final Memorandum, make any demand for or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.
     Further, notwithstanding anything prior, if (1) during the last 17 days of
the 90-day restricted period, the Company issues an earnings release or material
news or a material event relating to the Company occurs; or (2) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 90-day period, the restrictions imposed by this Letter Agreement shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event unless J.P. Morgan waives, in writing, such extension.
     The undersigned understands that the Company and the Initial Purchasers are
relying upon this Letter Agreement in proceeding toward consummation of the
Offering. The undersigned further understands that this Letter Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.
     The undersigned understands that, if the Purchase Agreement does not become
effective on or prior to June 15, 2009, or if the Purchase Agreement (other than
the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Securities to be sold
thereunder, the undersigned shall be released from all obligations under this
Letter Agreement and this Letter Agreement shall be terminated.
     Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.
Very truly yours,
(Name)
(Address)

-2-